PER CURIAM.
The petitioner below, Jewish Home and Aging Services [Jewish Home], appeals from an adverse final judgment. We find that the trial court properly entered an involuntary dismissal of Jewish Home’s petition for compulsory payment. Jewish Home failed to meet its burden of showing that the fiduciary, who was charged with approving the bequests as described in the will, acted arbitrarily or capriciously when he withheld approval of the bequest to Jewish Home. See Canakaris v. Canakaris, 882 So.2d 1197, 1208 (Fla.1980).
Accordingly, we affirm.